                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA

In re:                                                              Case No.: 17-11413
                                                                    Chapter: 7
Dennis Richmond
________________________________
                  Debtor
                                                                    ADV. NO. 18-02010
DFWMM Holdings LLC
          Plaintiff
vs.

Dennis Richmond
            Defendant


                            PLAINTIFF’S NOTICE OF APPEAL

         NOW COMES DFWMM Holdings LLC, Plaintiff, through undersigned counsel, and

hereby moves pursuant to 28 U.S.C. § 158(a)(1) and Fed. R. Bankr. Proc. 8003 to appeal the

Judgment denying Counts 1 and 2 of the Complaint and entering judgment in favor of the

Defendant and the accompanying memorandum and opinion both entered by this Court on 21

June 2019 to the District Court of the Middle District of North Carolina.


                                                  Oak City Law LLP


                                                  /s/Samuel Pinero II________
                                                  Samuel Pinero II
                                                  Attorney for Plaintiff
                                                  NCSB #38428
                                                  115 Market Street, Suite 221
                                                  Durham, NC 27701
                                                  919-899-9655
                                                  Sam.pinero@oakcitylaw.com




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 1 of 21
                               CERTIFICATE OF SERVICE


I, Samuel Pinero. attorney for DFWMM Holdings LLC, certify that on the 5th day of July 2019, I
served a copy of the foregoing Notice of Appeal on the parties in interest by using the CM/ECF
system which will provide electronic notification of the same to the following:


Attorney for the Debtor              Trustee in Bankruptcy
Kenneth M. Johnson, P.A.             Gerald S. Schafer
PO Box 21247                         220 Commerce Place
Greensboro, NC 27420                 Greensboro, NC 27401



Bankruptcy Administrator:
William P. Miller
Bankruptcy Administrator
101 South Edgerton Street
Greensboro, NC 27401


This the 4th day of February 2019.


                                                OAK CITY LAW LLP


                                                /s/ Samuel Pinero II
                                                Samuel Pinero II




         Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 2 of 21
                   Case 18-02010      Doc 41    Filed 06/21/19    Page 1 of 2

SO ORDERED.

SIGNED this 21st day of June, 2019.




                         UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                               GREENSBORO DIVISION
                                      )
   In re:                             )
                                      )
   Dennis Richmond,                   )         Case No. 17-11413
                                      )
          Debtor.                     )
                                      )
   DFWMM Holdings, LLC,               )
                                      )
          Plaintiff,                  )         Adv. Pro. No. 18-02010
                                      )
   v.                                 )
                                      )
   Dennis Richmond and Proponent      )
   Federal Credit Union,              )
                                      )
          Defendants.                 )

                                            ORDER

          Consistent with the memorandum opinion entered contemporaneously herewith, it is

   ORDERED that Counts 1 and 2 of the Complaint are denied and judgment is entered in favor of

   defendant Dennis Richmond.



                                     [END OF DOCUMENT]




            Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 3 of 21
                    Case 18-02010   Doc 41   Filed 06/21/19   Page 2 of 2




                                PARTIES TO BE SERVED



Samuel Pinero, II
Oak City Law LLP
115 Market Street Suite 221
Durham, NC 27701

Kenneth M. Johnson
701 E. Market St.
P. O. Box 21247
Greensboro, NC 27420

William P. Miller
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401

Trustee
Gerald S. Schafer
220 Commerce Place
Greensboro, NC 27401




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 4 of 21
                    Case 18-02010        Doc 40     Filed 06/21/19      Page 1 of 17

SO ORDERED.

SIGNED this 21st day of June, 2019.




                         UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                               GREENSBORO DIVISION
                                      )
   In re:                             )
                                      )
   Dennis Richmond,                   )         Case No. 17-11413
                                      )
          Debtor.                     )
                                      )
   DFWMM Holdings, LLC,               )
                                      )
          Plaintiff,                  )         Adv. Pro. No. 18-02010
                                      )
   v.                                 )
                                      )
   Dennis Richmond and Proponent      )
   Federal Credit Union,              )
                                      )
          Defendants.                 )

                                     MEMORANDUM OPINION

          This adversary proceeding came before the Court for trial on May 16, 2019. Samuel

   Pinero, II appeared on behalf of DFWMM Holdings, LLC (“DFWMM,” or the “Plaintiff”), and

   Kenneth Johnson appeared on behalf of Dennis Richmond (the “Debtor” or the “Defendant”).

   The Debtor was also present and provided testimony. After considering the testimony, the

   arguments of the parties, and the record in this case, the Court finds that the debts at issue should




                                                     1




             Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 5 of 21
                 Case 18-02010          Doc 40   Filed 06/21/19    Page 2 of 17



not be excepted from discharge, and further finds the Plaintiff’s remaining requests for relief

should be denied, with judgment entered in favor of the Debtor, for the reasons which follow.

                                          JURISDICTION

       The Court has jurisdiction in this proceeding pursuant to 28 U.S.C. §§ 157 and 1334, and

Local Rule 83.11 of the United States District Court for the Middle District of North Carolina.

This is a core proceeding under 28 U.S.C. § 157(b)(2). The parties have consented to this

Court’s entry of a final judgment as to all matters raised in the pleadings, Consent Scheduling

Memorandum, p. 2 [Doc. #23], and this Court has constitutional authority to enter final

judgments herein.

                                          BACKGROUND

       (1) The Plaintiff instituted this adversary proceeding on March 23, 2018 [Doc. #1] (the

       “Complaint”).

       (2) The Complaint seeks to except two debts, arising from judgments rendered by the

           General Court of Justice of North Carolina, Superior Court Division, from the

           Debtor’s discharge: (i) a claim for the July 21, 2014 judgment in case number 13

           CVS 1321, in the amount of $46,850.00, plus costs and interest (the “2014

           Judgment”), and (ii) a claim for the July 7, 2017 judgment in case number 17 CVS

           165, in the amount of $152,324.41, plus attorney’s fees, costs, and interest (the “2017

           Judgment”) (collectively, the request to except these debts from discharge shall be

           referred to as “Count 1”).

       (3) The Complaint alleges that the Plaintiff’s claims for the 2014 and 2017 Judgments are

           nondischargeable under 11 U.S.C. §§ 523(a)(2) and (a)(6).




                                                 2




          Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 6 of 21
                   Case 18-02010           Doc 40      Filed 06/21/19        Page 3 of 17



        (4) Prior to the institution of the case which gave rise to the 2014 Judgment, the General

             Court of Justice of North Carolina, Superior Court Division, entered a judgment

             against the Debtor’s spouse, Ms. Marion Jones-Richmond, in another related case,

             number 10 CVS 2984. In that case, the court found that, while in a position of trust

             and confidence with respect to a Ms. Lydia Leath (as her attorney-in-fact), Ms. Jones-

             Richmond had wrongfully transferred three pieces of property belonging to Ms. Leath

             (the “Properties”) to herself. Thereafter, Ms. Jones-Richmond had also failed to

             appropriately distribute rental income from the Properties 1 to their rightful co-owners,

             Mr. John McLaurin and Ms. Flora Jones, after Ms. Leath’s death. As a result, the

             court awarded the ancillary administratrix of Ms. Flora Jones’ estate (the

             “Administratrix”) compensatory damages in the amount of $176,061.00 and punitive

             damages in the amount of $55,000.00, plus costs and attorney’s fees, for Ms. Jones-

             Richmond’s acts of “constructive fraud and waste” (the “Jones-Richmond

             Judgment”).

        (5) Shortly after entry of the Jones-Richmond Judgment, the Administratrix commenced

             case number 13 CVS 1321 against the Debtor, alleging that Ms. Jones-Richmond had

             also fraudulently transferred rental income derived from one of the Properties to the

             Debtor under the guise of maintenance and upkeep fees for services performed on the

             Properties. The Administratrix alleged that the Debtor had not received the funds in

             good faith or for a reasonably equivalent value and requested damages against the

             Debtor under the North Carolina Fraudulent Transfers Act.




1
 Ms. Jones-Richmond apparently only received rental income from one of the Properties, but the Court found that
she should have maintained another, such that it could have been rented.

                                                        3




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 7 of 21
                    Case 18-02010           Doc 40      Filed 06/21/19        Page 4 of 17



        (6) The Debtor failed to cooperate in that case. As a discovery sanction, his answer and

             defenses were stricken. The court deemed the allegations of the complaint admitted

             and entered the 2014 Judgment against the Debtor by default.

        (7) Later in 2014, in case number 10 CVS 2984, the court ordered the Debtor’s spouse to

             produce certain property in partial satisfaction of the Jones-Richmond Judgment. She

             failed to meaningfully comply with the order and was found in contempt. She was

             incarcerated.

        (8) In order to resolve Ms. Jones-Richmond’s contempt and satisfy: (i) the Jones-

             Richmond Judgment, and (ii) the 2014 Judgment (collectively, the “Underlying

             Judgments”), the Debtor and his spouse entered into a settlement agreement with the

             Administratrix on October 27, 2014 (the “Settlement Agreement”).

        (9) Under the Settlement Agreement, the Debtor and his spouse agreed to pay a total of

             $157,334.00 to DFWMM, 2 as well as to execute: (1) a promissory note and a security

             agreement with DFWMM, 3 and (2) a deed of trust in favor of DFWMM.

        (10)     In exchange, the Administratrix agreed not to pursue execution against the Debtor

             and his spouse for so long as they remained current on payments under the note. She

             also agreed to cause the Underlying Judgments to be marked as satisfied or to file a

             document acknowledging satisfaction of the judgments and canceling them upon

             payment of the settlement in full.

        (11)     In the event of default, the agreement allowed the Administratrix “or her

             assignee” to continue with execution against the Debtor and his spouse’s property.
2
 It is unclear to the Court why the Administratrix requested that the funds be paid to DFWMM.
3
 The note was not presented to the Court in this adversary proceeding. It was, however, docketed in the Debtor’s
main bankruptcy proceeding. See [Case No. 17-11413, Doc. #17]. The Court takes judicial notice of that document
herein. See NC & VA Warranty Co. v. The Fidelity Bank (In re NC & VA Warranty Co., Inc.), 554 B.R. 110, 120-21
(Bankr. M.D.N.C. 2016) (explaining that the Court may take judicial notice of pleadings which directly relate to the
matters herein).

                                                         4




            Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 8 of 21
                   Case 18-02010          Doc 40       Filed 06/21/19       Page 5 of 17



             The agreement also explained that the deed of trust and security agreement could be

             enforced to the extent of any remaining balance under the note.

        (12)     After a default in payments under the note, DFWMM instituted case number 17

             CVS 165 against the Debtor and his spouse. The 2017 Judgment followed. Under

             the 2017 Judgment, the court awarded $152,324.41, plus attorney’s fees and costs, to

             DFWMM for breach of the note. The judge assigned liability jointly and severally

             against the Debtor and his spouse and ordered that the terms of the security agreement

             be enforced. 4

        (13)     In response to the 2017 Judgment, the Debtor and his spouse filed motions to

             claim exempt property with the court in case number 17 CVS 165. Both motions

             were denied. The court specifically noted that, with respect to most of the items

             claimed by the Debtor, they had already been ordered sold by the court in case 10

             CVS 2984. In essence, there had already been a judicial determination that the items

             belonged to Ms. Jones-Richmond, rather than the Debtor.

        (14)     The Complaint in this proceeding not only contains an objection to the

             nondischargeability of the 2014 and 2017 Judgments, but also requests an order

             dismissing the Debtor’s bankruptcy or revoking his discharge (“Count 2”). 5

        (15)     The Debtor has not yet received a discharge. He filed bankruptcy on December

             15, 2017. The deadline to object to discharge was March 23, 2018.

        (16)     In support of Count 2 of its Complaint, the Plaintiff asserts that: (i) the Debtor

             failed to make known to this Court that his exemptions were denied in case 17 CVS


4
  Whether or not the Debtor signed the Settlement Agreement and note under duress, rendering the agreement
inoperable, as the Debtor claimed herein, was a matter for the court in case number 17 CVS 165.
5
  The Complaint included an additional count against Proponent Federal Credit Union. That matter was resolved by
an agreed stipulation of dismissal. [Doc. #22].

                                                       5




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 9 of 21
         Case 18-02010        Doc 40     Filed 06/21/19      Page 6 of 17



   165; (ii) the “Debtor misrepresent[ed] that is his [sic] not a sole proprietor of a

   business, when he does business as Dennis Richmond Trucking. Debtor fail[ed] to

   list his income from that business;” (iii) the Debtor misstated his income more

   generally; (iv) the Debtor misstated that his debts are primarily consumer debts; (v)

   the Debtor failed to list equipment that he uses for his trucking and lawn mowing

   business; (vi) the Debtor failed to list the firearms he possesses; and (vii) the Debtor

   failed to list a Harley Davidson which he owns.

(17)   Prior to the initiation of this adversary proceeding, the Court was in fact unaware

   that the Debtor had claimed exemptions in a state court proceeding.

(18)   In response to question 12 of Part three of Official Form 101 and question 27 of

   Part 11 of his statement of financial affairs, the Debtor averred that he is not a sole

   proprietor. However, on Schedule I, the Debtor noted his occupation as “Trucker-

   Sole Proprietor.”

(19)   Schedule I discloses income for the Debtor in the amount of $2,675 per month.

   However, in response to question 4 of Part 2 of his statement of financial affairs, the

   Debtor stated that his gross income from operating a business from January 1, 2017

   through December 15, 2017 was in the amount of $0.

(20)   The Debtor also stated, in response to question 16 of Part 6 of Official Form 101,

   question 6 of Part 3 of his statement of financial affairs, and question 7 of Part 4 of

   Official Form 106Sum, that his debts at filing were primarily consumer debts, or

   debts incurred primarily for personal, family, or household purposes. The Debtor’s

   bankruptcy was noticed as a no asset case; no claims were filed. On his petition, the




                                          6




 Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 10 of 21
                      Case 18-02010           Doc 40       Filed 06/21/19       Page 7 of 17



               Debtor listed only secured debts. Of the $487,051.12 in secured debt that the Debtor

               listed, $249,579.81 relates to the Underlying Judgments and the 2017 Judgment.

           (21)     The Debtor’s petition discloses no tools of the trade for the Debtor, aside from

               guitars and a guitar amp; 6 it also reflects that the Debtor owns no firearms or

               motorcycles.

           (22)     At trial, the Debtor’s testimony revealed little; the Debtor appeared to have

               selective memory issues, particularly with respect to those questions posed by counsel

               for the Plaintiff. The Debtor’s most common refrain throughout the proceeding was

               that he “d[id] not know.”

           (23)     Even in instances in which the Debtor claimed to know the answer to certain

               questions posed by counsel, such as when he stated that his spouse was not

               represented by an attorney when held in contempt by the court in case 10 CVS 2984,

               the order reflecting that finding clearly stated that his spouse was represented at the

               time by attorney Bryan Ray. As such, the Debtor’s testimony was not only limited,

               but also unreliable.

           (24)     The Debtor was the only trial witness.

           (25)     At the conclusion of trial, the Court took the matter under advisement.

                                                   DISCUSSION

           The Court will address the Plaintiff’s requests for relief in Counts 1 and 2 separately,

beginning with Count 1.

           Count 1: Nondischargeability of Debts

           Count 1 encompasses the nondischargeability of the 2014 and 2017 Judgments. 7 Section

523 governs the dischargeability of debts in bankruptcy proceedings. Under § 523(a)(2)(A), a

6
    The Court is unaware how these items would constitute tools of the trade.

                                                           7




             Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 11 of 21
                    Case 18-02010          Doc 40       Filed 06/21/19        Page 8 of 17



discharge does not discharge an individual from any debt to the extent obtained by “false

pretenses, a false representation, or actual fraud.” 11 U.S.C. § 523(a)(2)(A). Under § 523(a)(6) ,

a discharge also does not discharge an individual from any debt “for willful and malicious injury

by the debtor to another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6).

        “The Plaintiff must prove that [a] debt is nondischargeable by a preponderance of the

evidence[,] and exceptions to discharge should be strictly construed in favor of dischargeability

in order to give Debtors the benefit of a fresh start.” Boyd v. Loignon (In re Loignon), 308 B.R.

243, 249 (Bankr. M.D.N.C. 2004) (citations omitted).

                 A. Standing

        In determining whether a debt is nondischargeable, the Court must first consider whether

a particular creditor has standing to contest dischargeability. The Court will assess this threshold

issue with respect to each judgment before turning to the merits of the objections.

        The only evidence before the Court with respect to DFWMM’s involvement with the

Debtor is that DFWMM was included as a third-party beneficiary under the Settlement

Agreement between the Debtor, his spouse, and the Administratrix. 8 The Settlement Agreement

makes no reference to DFWMM as the Administratrix’s assignee for purposes of the Underlying

Judgments, 9 and DFWMM presented no evidence at trial as to any assignments from the

Administratrix. The Underlying Judgments were awarded to the Administratrix, not to

DFWMM. DFWMM was merely to receive payments from the Debtor and his spouse under the


7
  The Settlement Agreement upon which the 2017 Judgment is based indicates that, as soon as the Debtor and his
spouse defaulted in payments under the note, the Administratrix was entitled to resume execution of the Underlying
Judgments. Thus, the Court will address Count 1 with respect to both the 2014 and 2017 Judgments.
8
  Of course, as a result of the Settlement Agreement, DFWMM also received the note, security agreement, and deed
of trust.
9
  The Administratrix agreed not to pursue execution against the Debtor and his spouse for so long as they remained
current in payments under the note. In the event of a default in payments under the note, the Administratrix—or her
“assignee”—was granted permission to continue to execute against the Debtor’s property. DFWMM was not
identified as an assignee.

                                                         8




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 12 of 21
                    Case 18-02010          Doc 40       Filed 06/21/19        Page 9 of 17



note and Settlement Agreement. 10 Thus, even if this Court finds that an assignee of claims

against a debtor has standing to prosecute objections to the dischargeability of certain debts, see,

e.g., Pazdzierz v. First Am. Title Ins. Co. (In re Pazdzierz), 718 F.3d 582, 586-90 (6th Cir. 2013);

Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090–93 (9th Cir. 2009); Fed.

Deposit Ins. Co. v. Meyer (In re Meyer), 120 F.3d 66, 70–71 (7th Cir. 1997); Sierra Chems., LLC

v. Mosley (In re Mosley), Ch. 7 No. 7-11-15299, Adv. No. 12-1166 T, 2013 WL 1137061, at *3

(Bankr. D. N.M. Mar. 19, 2013), DFWMM has not established that it is, in fact, the

Administratrix’s assignee for purposes of the Underlying Judgments. As such, the Plaintiff

cannot succeed with respect to its claim for the nondischargeability of the 2014 Judgment due to

a lack of standing.

        However, the Court must come to a different conclusion with respect to the 2017

Judgment. DFWMM was a party to the 2017 Judgment, which was rendered in its favor. While

the agreement which gave rise to the 2017 Judgment settled claims held by the Administratrix,

DFWMM was designated as her third-party beneficiary under that agreement. Courts have

consistently held that a third-party beneficiary of a settlement agreement between a debtor and

his or her ex-spouse has standing to commence a nondischargeability proceeding under 11

U.S.C. § 523(a)(5). E.g., Manz v. Palomino (In re Palomino), 355 B.R. 349, 357-58 (Bankr.

S.D. Fl. 2006). The Court sees no reason why the same logic should not apply in this instance,

particularly with respect to the exceptions to discharge at issue. 11 Thus, the Court finds that the




10
   The security agreement also permitted DFWMM to execute against certain property of the Debtor in the event of a
default in payments under the note.
11
   While some might argue that a claim for nondischargeability for fraud, for example, is wholly personal and may
only be pursued by the creditor against whom the fraud was perpetrated, the Settlement Agreement which gave rise
to the 2017 Judgment attempted to resolve actual judgments that the Administratrix had obtained against the Debtor
and his spouse. In the least, this Court believes that such a claim, based on actual judgments, may be pursued by a
third-party beneficiary.

                                                        9




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 13 of 21
                    Case 18-02010            Doc 40        Filed 06/21/19         Page 10 of 17



Plaintiff does, in fact, have standing to contest the nondischargeability of the 2017 Judgment,

regardless of the extent to which it encompasses or relates to the 2014 Judgment.

                  B. Dischargeability of the 2017 Judgment

         Having found that the Plaintiff has standing to contest the dischargeability of the 2017

Judgment, the Court must next assess whether the Plaintiff has proven, by a preponderance of the

evidence, that one of the aforementioned exceptions to discharge applies to the judgment.

         In requesting that the Court find its claim for the 2017 Judgment nondischargeable, the

Plaintiff is requesting that the Court apply the elements of collateral estoppel to the judgment.

The 2017 Judgment constitutes a judgment for breach of contract, or a breach of the note, and

contains no findings upon which to deny dischargeability. Nevertheless, the Court may look

behind the judgment to determine whether the agreement giving rise to it settled any earlier

claims for debts which may not be discharged in this proceeding. 12 See Archer v. Warner, 538

U.S. 314, 318-22 (2003) (finding that a settlement agreement did not bar creditors from

demonstrating that the debt which was settled arose out of false pretenses, a false representation,

or actual fraud).

         The Settlement Agreement which gave rise to the 2017 Judgment attempted to resolve

the claims against the Debtor and his spouse with respect to the 2014 Judgment and the Jones-

Richmond Judgment. Thus, the Court will assess the nondischargeability of the 2017 Judgment

as it relates to each of those judgments in turn.




12
   While the Complaint only reads as an objection to the Debtor’s claim based on the actual judgment, and not the
events giving rise to the judgment, such that the Court’s analysis on this topic, could, in fact, end at this point, the
Court will in fact look behind the judgment in this case only to emphasize that the Plaintiff would not have
succeeded on this issue, even if he had amended his Complaint to encompass the events which gave rise to the
judgment.

                                                            10




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 14 of 21
                 Case 18-02010        Doc 40    Filed 06/21/19     Page 11 of 17



                       (1) The Jones-Richmond Judgment

       With respect to the Jones-Richmond Judgment, a fatal flaw in attempting to classify the

debt associated with it as nondischargeable in this proceeding is that the judgment was against

the Debtor’s spouse, rather than the Debtor. “[C]ases that have attributed the wrongdoing of a

party to a debtor have done so based on an agency theory. . . . Where no agency relationship

exists, the courts have not generally imputed the wrongdoing of a nondebtor spouse to a debtor

in holding a debt nondischargeable.” Tsurukawa v. Nikon Precision, Inc. (In re Tsurukawa), 258

B.R. 192, 198 (B.A.P. 9th Cir. 2001). “Marital status alone does not create an agency

relationship.” Boyd v. Loignon (In re Loignon), 308 B.R. 243, 250 (Bankr. M.D.N.C. 2004)

(internal quotation omitted). In this case, the Plaintiff provided no evidence to the Court that the

Debtor’s spouse was acting as his agent when she committed her acts of constructive fraud and

waste. Therefore, the debt attributable to the Jones-Richmond Judgment and reflected in the

2017 Judgment may be discharged in this bankruptcy proceeding.

                       (2) The 2014 Judgment

       Unlike the Jones-Richmond Judgment, the 2014 Judgment was, in fact, a judgment

against the Debtor. Thus, the Court must determine whether that portion of the 2014 Judgment

incorporated into the 2017 Judgment has collateral estoppel effect in this proceeding.

       When determining whether a state court judgment has preclusive effect in a bankruptcy

proceeding, the Court must apply the forum state’s law of collateral estoppel. Pahlavi v. Ansari

(In re Ansari), 113 F.3d 17, 19 (4th Cir. 1997) (citing Hagan v. McNallen (In re McNallen), 62

F.3d 619, 624 (4th Cir. 1995)). The 2014 Judgment was issued by the General Court of Justice

of North Carolina, Superior Court Division. Therefore, the Court must apply the North Carolina

law of collateral estoppel in this case.



                                                 11




         Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 15 of 21
                   Case 18-02010           Doc 40       Filed 06/21/19         Page 12 of 17



         In Sartin v. Macik, 535 F.3d 284 (4th Cir. 2008), the United States Court of Appeals for

the Fourth Circuit held that, under North Carolina law, a default judgment, entered as a discovery

sanction against the debtor, did not have collateral estoppel effect in a nondischargeability

proceeding. Id. at 286. Sartin remains controlling precedent on this issue; the Court is unaware

of any subsequent North Carolina cases to address the same. Since the 2014 Judgment was a

default judgment, entered as a discovery sanction, it has no collateral estoppel effect in this

proceeding. As such, the Court is unable to rely on the findings in the 2014 Judgment in order to

determine whether that portion of the 2017 Judgment which represents the 2014 Judgment

should be deemed nondischargeable.

         At trial, the Plaintiff presented no evidence with which to enable the Court to

independently assess the dischargeability of the debt represented by the 2014 Judgment under the

standards of §§ 523(a)(2)(A) or (a)(6). The Plaintiff merely submitted the judgment, asked the

Debtor a few questions about the events which gave rise to the judgment without providing any

supporting documents for the Court to assess, and the Debtor denied any wrongdoing. 13

Consequently, the Court concludes that the debt attributable to the 2014 Judgment may be

discharged herein. The Court further concludes that Count 1 of the Complaint should be denied

in its entirety.

         Count 2: Dismissal or Revocation of Discharge

         Count 2 of the Complaint requests that the Debtor’s case be dismissed, or that his

discharge be revoked, in light of certain information which was either included in or omitted

from the schedules. The Debtor has yet to receive a discharge, and DFWMM initiated this

proceeding on the last day to object to discharge. Therefore, the Court will assess the alternative

13
  Even if the Plaintiff had presented such evidence, the Court would have to decide whether a third-party
beneficiary of a claim not sufficiently reduced to or contained within a judgment has standing to pursue a
nondischargeability action under the exceptions to discharge at issue herein.

                                                         12




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 16 of 21
                   Case 18-02010            Doc 40       Filed 06/21/19        Page 13 of 17



request for relief in Count 2 of the Complaint as a request to deny, rather than revoke, the

Debtor’s discharge. 14 Moreover, because the Court has been offered no reason to dismiss the

Debtor’s case other than the allegations which relate to the reasons why his discharge should not

be granted, the Court will focus its analysis of Count 2 on the objection to discharge.

         Section 727 governs the granting of a discharge in a Chapter 7 proceeding. “[D]ischarge

of a debtor’s debts is favored. . . .[‘]However, certain provisions of § 727 prohibit discharge for

those debtors who ‘play fast and loose with their assets or with the reality of their affairs.’[ ’] ”

Anderson v. Hooper (In re Hooper), 274 B.R. 210, 214 (Bankr. D. S.C. 2001) (quoting Farouki

v. Farouki v. Emirates Bank Int'l, Ltd., 14 F.3d 244, 249 (4th Cir.1994) (quoting In re Tully, 818

F.2d 106, 110 (1st Cir.1987))). A party objecting to discharge carries the burden of proof by a

preponderance of the evidence. Fed. R. Bankr. P. 4005; Miller v. Young (In re Young), 578 B.R.

312, 318 (Bankr. M.D.N.C. 2017).

         Under 11 U.S.C. § 727(a)(4), the Court shall grant the debtor a discharge, unless “the

debtor knowingly and fraudulently, in or in connection with the case— (A) made a false oath or

account.” Id. To succeed in an action under § 727(a)(4), the movant must prove: “(1) the debtor

made a statement under oath; (2) the statement was false; (3) the debtor knew the statement was

false; (4) the debtor made the statement with fraudulent intent; and (5) the statement related

materially to the bankruptcy case.” Robbins v. Haynes (In re Haynes), 549 B.R. 677, 686

(Bankr. D.S.C. 2016).

         “A statement or omission, known to be false, in a petition, schedule or statement,

constitutes a false oath for the purposes of § 727(a)(4).” Miller v. Washabaugh (In re

Washabaugh), 572 B.R. 141, 152 (Bankr. M.D.N.C. 2017). Whether a statement or omission


14
  The Debtor also expressly consented to trial of the issue of whether he should, in fact, receive a discharge. See
Fed. R. Bankr. P. 7015; [Doc. # 28].

                                                          13




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 17 of 21
                    Case 18-02010            Doc 40       Filed 06/21/19         Page 14 of 17



was made with fraudulent intent may be proven by circumstantial evidence, or by inferences

based on all of the facts and circumstances of the case. Williamson v. Fireman’s Fund Ins. Co.,

828 F.2d 249, 252 (4th Cir. 1987). However, if items were omitted or misstated in good faith,

based upon the honest advice of counsel, then a finding of fraudulent intent may be negated.

Robinson v. Worley, 540 B.R. 568, 578 (M.D.N.C. 2015), aff’d, 849 F.3d 577 (4th Cir. 2017).

         In this case, the Debtor did make several false statements or omissions on his petition: (1)

in response to question 12 of Part 3 of Official Form 101 and question 27 of Part 11 of his

statement of financial affairs, the Debtor averred that he is not a sole proprietor, a statement

clearly rebutted by the Debtor’s own testimony and by Schedule I of his petition; (2) in response

to several questions on his petition and statement of financial affairs, the Debtor stated that his

debts are primarily consumer debts, a demonstrably false statement in light of the nature and

amount of the debts in the case; (3) on his statement of financial affairs, the Debtor stated that his

gross yearly income for the year of 2017 until the date of the petition filing was in the amount of

$0, while at trial, he noted that his income during that time frame was, perhaps, more like

$50,000; (4) on Schedule B of his petition, the Debtor failed to list a Harley Davidson titled in

his name, a fact he admitted at the trial; and (5) on Schedule D of his petition, the Debtor failed

to disclose the liens on his personal property in favor of DFWMM. 15




15
  The Plaintiff also averred that: (1) the Debtor misstated his monthly income; (2) the Debtor failed to make known
to this Court that his exemptions had been denied in case 17 CVS 165; (3) the Debtor failed to list certain firearms,
household goods, and tools of the trade; and (4) the Debtor failed to list a Suzuki motorcycle. However, with
respect to the income issue, the Plaintiff never provided any evidence for the Court to substantiate that claim. With
respect to the exemptions issue, there is no place to discuss previous attempts to claim exemptions on the petition,
and there are no allegations that the Debtor lied about his past at the §341 meeting. With respect to failing to list
certain firearms and household goods (including the ride on lawn-mower), it appears that the firearms to which the
Plaintiff is referring—as well as the lawnmower and other miscellaneous household goods—are items that were
determined by the state court in case number 10 CVS 2984 to belong to the Debtor’s spouse, not to him. The same
appears equally likely with respect to the tools of the trade, including the air compressor. Finally, with respect to the
Suzuki motorcycle, the Debtor stated at the trial that it was stolen; the Plaintiff presented no evidence substantiating
the Debtor’s ownership of it.

                                                           14




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 18 of 21
                   Case 18-02010           Doc 40       Filed 06/21/19        Page 15 of 17



        None of these statements or omissions, however, appear to have been made with

fraudulent intent. The Debtor’s misstatements with respect to his business were, more likely

than not, a mere mistake, in light of the fact that the Debtor disclosed his sole proprietorship on

Schedule I. It also appears that the Debtor’s failure to disclose the liens on his personal property

in favor of DFWMM was a mere mistake, as he had no difficulties in disclosing the Deed of

Trust in favor of DFWMM.

        Other misstatements appear to have been made upon the advice of counsel, including the

declarations as to the primary nature of the debts in the case and the Debtor’s gross income for

2017 until filing. Counsel should have discussed and evaluated the nature of the Debtor’s debts

with him, as a layperson would not necessarily have understood the terms “consumer” and

“business” debts as they related to the debts in this case. Counsel also stated at the trial that the

2017 figure was derived from the Debtor’s tax returns, seemingly himself confusing the terms

gross and net income.

        Finally, the Debtor’s failure to list the Harley Davidson also appears to have been either

unintentional or at the advice of counsel, who aided the Debtor in listing the debt to Harley-

Davidson Credit Corporation and was seemingly aware that the Debtor did not believe he owned

the vehicle, though it was titled in his name. 16

        Because the Plaintiff has failed to establish that the Debtor in fact made any

misstatements or omissions on his petition with fraudulent intent, it has also failed to carry its

burden of proving that the Debtor’s discharge should be denied under § 727(a)(4). The Plaintiff




16
  The debt to Harley-Davidson appears on Amended Schedule D of the petition. [Doc. #13]. Schedule D is for
creditors whose debts are secured by the Debtor’s property. The description of the collateral states: “2014 Harley
Davidson Road King . . . (Motor Cycle is driven by, maintained, & monthly payment made by Marvis D. Bigelow
who also provided down payment).”

                                                         15




           Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 19 of 21
                Case 18-02010      Doc 40     Filed 06/21/19     Page 16 of 17



has further failed to establish any grounds upon which to dismiss the Debtor’s bankruptcy

proceeding. Therefore, the Court finds Count 2 of the Complaint should also be denied.

                                            CONCLUSION

       For the above stated reasons, the Court finds that Counts 1 and 2 of the Complaint should

be denied, with judgment entered in favor of the Debtor. A separate order will be entered

consistent with this memorandum opinion in accordance with Rule 7058 of the Federal Rules of

Bankruptcy Procedure.



                                   [END OF DOCUMENT]




                                               16




         Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 20 of 21
                  Case 18-02010    Doc 40   Filed 06/21/19   Page 17 of 17




                                  PARTIES TO BE SERVED



Samuel Pinero, II
Oak City Law LLP
115 Market Street Suite 221
Durham, NC 27701

Kenneth M. Johnson
701 E. Market St.
P. O. Box 21247
Greensboro, NC 27420

William P. Miller
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401

Trustee
Gerald S. Schafer
220 Commerce Place
Greensboro, NC 27401




                                            17




          Case 1:19-cv-00667-WO Document 1 Filed 07/08/19 Page 21 of 21
